--------------------------------------------------------------------------------

Exhibit 10.1
MVP REIT II, INC.,
a Maryland corporation


SUBSCRIPTION AGREEMENT
FOR SHARES OF SERIES A CONVERTIBLE REDEEMABLE PREFERRED STOCK


THE OFFERING OF THE SHARES DESCRIBED HEREIN HAS NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR
UNDER ANY SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION.  THIS OFFERING IS MADE PURSUANT TO RULE 506 OF REGULATION D UNDER
THE SECURITIES ACT, WHICH EXEMPTS FROM SUCH REGISTRATION TRANSACTIONS NOT
INVOLVING A PUBLIC OFFERING.  FOR THIS REASON, THESE SECURITIES WILL BE SOLD
ONLY TO INVESTORS WHO MEET CERTAIN MINIMUM SUITABILITY QUALIFICATIONS DESCRIBED
HEREIN.
A SUBSCRIBER SHOULD BE PREPARED TO BEAR THE ECONOMIC RISK OF AN INVESTMENT IN
THE SHARES BECAUSE THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OR THE LAWS OF ANY OTHER JURISDICTION, AND, THEREFORE, CANNOT BE SOLD UNLESS
THEY ARE SUBSEQUENTLY REGISTERED OR AN EXEMPTION FROM REGISTRATION IS
AVAILABLE.  THERE IS NO OBLIGATION OF THE ISSUER TO REGISTER THE SHARES UNDER
THE SECURITIES ACT OR THE LAWS OF ANY OTHER JURISDICTION.  TRANSFER OF THE
SHARES IS ALSO RESTRICTED UNDER THE TERMS OF THE SHARES.

--------------------------------------------------------------------------------



MVP REIT II, INC.
12730 High Bluff Drive, Suite 110,
San Diego, California 92130
Attn: Investor Relations


Gentlemen and Ladies:


1. Application for Subscription.  The undersigned hereby applies to purchase, in
accordance with the terms of this Subscription Agreement (this "Agreement"),
shares of Series A convertible redeemable preferred stock ("Shares") of MVP REIT
II, Inc., a Maryland corporation (the "Company").  This subscription may be
rejected, in whole or in part, by the Company, in its sole discretion, and the
Company has the right to allocate Shares among subscribers in the event the
offering of Shares is oversubscribed.


2. Representations, Warranties, and Agreements.  The undersigned represents,
warrants, and agrees as follows:
a. The undersigned has received the Company's Private Placement Memorandum and
the supplemental exhibits, annexes, schedules and other documents referred to
therein as being furnished therewith (collectively, the "Disclosure Documents"),
has carefully reviewed the Disclosure Documents, and has relied only on the
information contained therein or otherwise provided in writing in connection
therewith.  All documents, records, and books pertaining to this investment have
been made available to the undersigned for inspection by the undersigned and/or
the undersigned's advisor(s), and any books and records of the Company will be
available upon reasonable notice, for inspection by investors and/or their
advisor(s), during reasonable business hours at the Company's principal place of
business.  The undersigned and/or the undersigned's advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from the Company,
concerning the offering of the Shares, and all such questions have been answered
to the full satisfaction of the undersigned.  No oral representations have been
made or oral information furnished to the undersigned or the undersigned's
advisor(s) in connection with the offering of the Shares which were in any way
inconsistent with the Disclosure Documents.  The undersigned understands that
the Company reserves the right to reject any subscription, in whole or in part,
and no subscription will be binding until accepted by the Company.


b. The Shares are being purchased solely for the undersigned's own account, for
investment purposes only, and not for the account of any other person nor with a
view to, or for sale in connection with, any distribution, division, assignment,
or resale to others, and no other person has a direct or indirect beneficial
interest in the Shares.  The Shares will not be transferred:  (i) without the
prior written consent of all parties required to grant such consent; or (ii) in
contravention of state or federal law.


c. The undersigned acknowledges:  (i) that an investment in the Shares involves
highly speculative risks; (ii) that the undersigned has carefully reviewed the
"Risk Factors" section of the Disclosure Documents and considered such factors
in relation to the undersigned's own investment activities; and (iii) that the
undersigned has the ability to accept highly speculative risks and is prepared
to lose the entire investment in the Company.


d. The undersigned, if a corporation, trust, partnership, limited liability
company, or other entity, is authorized and otherwise duly qualified to purchase
and hold Shares, and such entity has not been formed for the specific purpose of
acquiring Shares.


e. All information which the undersigned has provided to the Company concerning
the undersigned or the undersigned's investor status, financial position,
knowledge and experience in financial and business matters, or, in the case of a
corporation, trust, partnership, limited liability company, or other entity, the
knowledge and experience in financial and business matters of the person making
the investment decision on behalf of such entity, including all information
contained herein and in the undersigned's Accredited Investor Representation
Letter, is correct and complete as of the date set forth at the end hereof, and
if there should be any adverse change in such information prior to this
subscription being accepted, the undersigned will immediately provide the
Company with such information.

--------------------------------------------------------------------------------





f. The undersigned:  (i) if an individual, is at least twenty‑one (21) years of
age and is a citizen of the United States of America, or, if not, has designated
the undersigned's citizenship hereinbelow; (ii) is a resident of such state in
the address information provided below; (iii) acknowledges and agrees that,
notwithstanding the submission of this subscription agreement, no offer or sale
of the Shares will be made in any state in which such offer or sale is not
permitted; and (iv) as part of verifying the undersigned's status as an
Accredited Investor, agrees to submit supporting documentation as described in
the Accredited Investor Representation Letter provided as part of the Disclosure
Documents.


3. Indemnification.  The undersigned agrees to indemnify and hold harmless the
Company and its respective managers, members, and affiliates, or anyone acting
on behalf of the Company, from and against all damages, losses, costs, and
expenses (including reasonable attorney fees) which they may incur by reason of
the failure of the undersigned to give full and accurate information herein or
in connection with this investment, or in any document provided by the
undersigned to the Company.


4. Miscellaneous.  The undersigned agrees:  (i) not to transfer or assign this
Agreement, or any of the undersigned's interest herein, and further agrees that
the transfer or assignment of Shares acquired pursuant hereto shall be made only
in accordance herewith and with all applicable laws; (ii) that the undersigned
may not cancel, terminate, or revoke this Agreement and that this Agreement
shall survive the death or disability of the undersigned and shall be binding
upon the undersigned's heirs, executors, administrators, successors and assigns;
(iii) that notwithstanding any of the representations, warranties,
acknowledgments, or agreements made herein by the undersigned, the undersigned
does not thereby or in any manner waive any rights granted to the undersigned
under federal or state securities laws; (iv) that this Agreement constitutes the
entire agreement among the parties hereto with respect to the subject matter
contained herein and may be amended only by a writing executed by all parties;
(v) that this Agreement shall be enforced, governed, and construed in all
respects in accordance with Nevada law, without regard to its principles of
conflict of laws; (vi) that the undersigned's execution hereof constitutes a
contract with the Company for the uses and purposes hereof, and that this
Agreement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together one Agreement; (vii) that
all communications provided hereunder shall be in writing and delivered or
mailed by registered or certified mail; if delivered to the subscriber herein
such notice(s) shall be delivered at the address of record on file with the
Company and if delivered to the Company, such notice(s) shall be delivered to
the Company's principal offices; (viii) that the representations and warranties
of the undersigned set forth herein and in all other materials provided to the
Company by the undersigned shall survive the sale of the Shares; and (ix) that
all acknowledgments and representations hereunder of "the undersigned" refer to
the subscriber.


5. Vesting and Execution.  The undersigned will complete this Agreement in
accordance with the following:  The undersigned acknowledges that title to the
Shares may vest in any one of the following manners:  natural persons may hold
Shares individually, as community property, as joint tenants with right of
survivorship, or as tenants in common; title may also be held in any one of the
following entities:  corporations, limited liability companies, trusts, or
partnerships.  The undersigned understands that the formalities governing
subscription for Shares varies depending upon the type of vesting selected or
the type of entity investing.  Natural persons subscribing for Shares must
execute this Agreement as follows:  subscriptions for investments to be held
individually need only be executed below where indicated; subscriptions for
investments to be held as community property require only one signature if the
Shares are held in one name (i.e., managing spouse), or two signatures if the
Shares are held in both names; subscriptions for investments to be held as joint
tenants with right of survivorship or as tenants in common require the
signatures of both investing parties.  Entities subscribing for Shares must
execute this Agreement as follows:  subscriptions by corporations must be
executed by an officer authorized to bind the corporation and must also be
accompanied by a copy of the corporate resolutions or other instruments
authorizing the investment; subscriptions by partnerships or by limited
liability companies must be executed by a general partner or manager, as the
case may be, and by all others who may be required to do so by the terms of the
partnership agreement or operating agreement, as the case may be, of the
subscriber and should be accompanied by a copy of the partnership agreement or
operating agreement, as the case may be (which should include the date of
formation of the entity and a list of all partners or members, as the case may
be); subscriptions by trusts must be executed for the trust by a trustee
empowered to bind the trust and should clearly state the full name and date of
the trust and be accompanied by a copy of the trust instrument or the will
authorizing investments by the trustee.



--------------------------------------------------------------------------------



6. Investment Suitability.  The undersigned declares that he, she, or it is an
"accredited investor," as that term is defined in Rule 501(a) under the Act
because he, she, or it [INITIAL ONLY ONE:]


 (i) with respect to natural persons only, has had for each of the past two (2)
years and reasonably expects to have during the current year individual income
in excess of $200,000 or joint income together with such person's spouse in
excess of $300,000 [_____________(initials)];


(ii) with respect to natural persons only, has either individual net worth or
joint net worth together with such person's spouse (but excluding personal
residence, unless there is greater recourse debt there against than the value
thereof, in which event the amount of negative equity therein shall be
subtracted from the undersigned's net worth)  in excess of $1,000,000
[_____________(initials)] ; or


(iii) meets the standard for accredited investors set forth in clause       of
Rule 501(a) under the Act [_____________(initials)].


7. Subscription and Title to Shares; Power of Attorney to Execute Operating
Agreement and/or Amendments thereto.  The undersigned hereby subscribes for
____________________ Shares and encloses payment by check in the amount of $
___________ ___________($1,000.00 per Share) made payable to "MVP REIT II,
Inc.", which subscription and payment by check shall include detachable Warrants
to purchase 30 shares of common stock of the Company for every $1,000 in Shares
purchased.


8. SUBMISSION AND PAYMENT INSTRUCTIONS:  The Subscription Agreement, together
with the full purchase price, the completed Accredited Investor Representation
Letter, and all supporting documentation, should be delivered to DST Systems,
Inc. , as agent for MVP REIT II, Inc., by one of the following methods :




Payment by Bank Check or Certified Check:
Make payable to "MVP REIT II, Inc."
   
Payment by Wire Transfer
DST as agent for MVP REIT II, Inc.
Account #:9872013247
 
Bank Routing No.:  101000695
   
Original documents and payment (if bank or certified check) should be mailed to
the following address:
Overnight:
 
DST Systems, Inc. as agent for MVP REIT II, Inc.
43 W. 7th Street
Kansas City, MO 64105
 
or
 
DST Systems, Inc. as agent for MVP REIT II, Inc.
P.O. Box 219390
Kansas City, MO 64105
 
 
 
(PLEASE SUBMIT TO DST SYSTEMS, INC. ONLY; DO NOT SUBMIT TO MVP REIT II, INC.)
   




--------------------------------------------------------------------------------



The undersigned desires to have title to the Shares and detachable Warrants vest
as follows (see Paragraph 5 above for vesting
options): ____________________________________________________________ for
SHARES and ___________________ for detachable WARRANTS.


By:


.


_________________________________________ Address :
[Name of entity above if applicable]
_______________ 


---------------------------------------------
________
Signature Date ____  


_____________________________________
Print or Type Name Other Contact Information:


_________________________________ Phone Numbers:
Social Security or Tax I.D. Number Home:______________________


_________________________________ Work:______________________
Date of Birth
Cell:________________________
Email Address: ____________________










ACCEPTANCE OF SUBSCRIPTION




On this ___ day of _________, 2016, the Company hereby accepts this subscription
for a total of ___ Shares of the ___ Shares subscribed for, including a grant of
____ detachable Warrants.




MVP REIT II, INC.,
a Maryland corporation


By: 
Its: 

--------------------------------------------------------------------------------



Exhibit B


Accredited Investor Representation Letter


TO: PROSPECTIVE PURCHASERS OF SERIES CONVERTIBLE REDEEMABLE PREFERRED STOCK (THE
"SECURITIES")
offered by MVP REIT II, Inc. (the "Company")


Re: Requirement to Submit an Accredited Investor Representation Letter


The Securities are being sold only to "accredited investors" ("Accredited
Investors") as defined in Rule 501(a) of Regulation D of the Securities Act of
1933, as amended (the "Securities Act").  The purpose of the attached Accredited
Investor Representation Letter (the "Letter") is to collect information from you
to determine whether you are an Accredited Investor and otherwise meet the
suitability criteria established by the Company for investing in the Securities.


As part of verifying your status as an Accredited Investor, you may be asked to
submit supporting documentation as described in the Letter. It is possible that
you were not required to submit this type of information in past offerings in
which you have participated.  However, the nature of this offering, together
with changes made to Regulation D in September 2013, impose additional
obligations on the Company to verify that each investor is in fact an Accredited
Investor.   Accordingly, you must fully complete and sign the Letter, and
deliver the supporting documentation, before the Company will consider your
proposed investment.


The Independent Third Party Verification (in the form attached) and/or other
supporting documentation must be submitted to the Company simultaneously with
the delivery of this Letter to the Company.


All of your statements in the Letter and the supporting documentation delivered
by you or on your behalf in connection with the Letter (collectively, the
"Investor Information") will be treated confidentially.  However, you understand
and agree that the Company may present the Investor Information to such parties
as it deem(s) appropriate to establish that the issuance and sale of the
Securities (a) is exempt from the registration requirements of the Securities
Act or (b) meets the requirements of applicable state securities laws.


You understand that the Company will rely on your representations and other
statements and documents included in the Investor Information in determining
your status as an Accredited Investor, your suitability for investing in the
Securities and whether to accept your subscription for the Securities.


The Company reserves the right, in its sole discretion, to verify your status as
an Accredited Investor using any other methods that it may deem acceptable form
time to time.  However, you should not expect that the Company will accept any
other such method.  The Company may refuse to accept your request for investment
in the Securities for any reason or for no reason.

--------------------------------------------------------------------------------



ACCREDITED INVESTOR REPRESENTATION LETTER


MVP REIT II, INC.
12730 High Bluff Drive, Suite 110,
San Diego, California 92130
Attn: Michael V. Shustek


Dear Mr. Shustek:


I am submitting this Accredited Investor Representation Letter (the "Letter") in
connection with the offering of Series A convertible redeemable preferred stock
(the "Securities") of MVP REIT II, Inc. (the "Company").  I understand that the
Securities are being sold only to accredited investors ("Accredited Investors")
as defined in Rule 501(a) of Regulation D of the Securities Act of 1933, as
amended (the "Securities Act").


I hereby represent and warrant to the Company that I qualify as an Accredited
Investor on the basis that:


(You must choose part A or B below and check the applicable boxes.)


A.
I am a NATURAL PERSON and:



(An investor using this Part A must check box (1) or (2).)



[  ]  (1)  Income Test:  My individual income exceeded $200,000 in each of the
two most recent years or my joint income together with my spouse exceeded
$300,000 in each of those years;



and


I reasonably expect to earn individual income of at least $200,000 this year or
joint income with my spouse of at least $300,000 this year.


and
In accordance with the procedures described below under the heading "Independent
Third-Party Verification," I will assist in arranging for a registered
broker-dealer, SEC-registered investment advisor, license attorney, or certified
public accountant to deliver to the Company written confirmation of my status as
an Accredited Investor based on my individual income or my joint income together
with my spouse.



[  ]  (2)  Net Worth Test:  My individual net worth, or my joint net worth
together with my spouse, exceeds $1,000,000.



For these purposes, "net worth" means the excess of:


-
total assets as fair market value (including all personal and real property, but
excluding the estimated fair market value of my primary resident)



minus


-
total liabilities.



For these purposes, "liabilities":


-
excludes any mortgage or other debt secured by my primary residence in an amount
of up to the estimated fair market value of that residence; but



-
includes any mortgage or other debt secured by my primary residence in an amount
in excess of the estimated fair market value of that residence.



I confirm that my total individual liabilities, or my total joint liabilities
together with my spouse, do not exceed $__________________________. I represent
that all liabilities necessary to determine my individual net worth, or my joint
net worth together with my spouse, for the purpose of determining my status as
an Accredited Investor are reflected in the dollar amount in the preceding
sentence.


In addition, I confirm that I have not incurred any incremental mortgage or
other debt secured by my primary residence in the 60 days preceding the date of
this Letter, and I will not incur any incremental mortgage or other debt secured
by my primary residence prior to the date of the closing for the sale of the
Securities.  I agree to promptly notify the Company if, between the date of this
Letter and the date of the closing for the sale of the Securities, I incur any
incremental mortgage or other debt secured by my primary resident.  (NOTE:  If
the representation in the first sentence of this paragraph is untrue or becomes
untrue prior to the date of the closing for the sale of the Securities, you may
still be able to invest in the Securities.  However, you must first contact the
Company for additional instructions on how to calculate your net worth for
purposes of this offering.)


and


In accordance with the procedures described below under the heading "Independent
Third-Party Verification," I will assist in arranging for a registered
broker-dealer, SEC-registered investment advisor, license attorney, or certified
public accountant to deliver to the Company written confirmation of my status as
an Accredited Investor based on my individual net worth or my joint net worth
together with my spouse.


B.
I am a LEGAL ENTITY that is:



(An investor using this Part B must check at least one box below.  NOTE: An
investor that checks any of boxes B(1) through B(12) must contact the Company
for additional instructions.)

[  ]  (1)  A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity.




[  ]  (2)  A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended.




[  ]  (3)  An insurance company as defined in the Securities Act.




[  ]  (4)  An investment company registered under the Investment Company Act of
1940 (the "Investment Company Act").




[  ]  (5)  A business development company as defined in Section 2(a)(48) of the
Investment Company Act.

[  ]  (6)  A private business development company as defined in the Investment
Advisors Act of 1940.




[  ]  (7)  A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or 301(d) of the Small Business
Investment Act of 1958.




[  ]  (8)  An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000.




[  ]  (9)  A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000.




[  ]  (10)  An employee benefit plan within the meaning of Title I of the
Employment Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in such Act,, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000, or if a self-directed plan, the investment decision are made solely
by person that are accredited investors.




[  ]  (11)  A trust with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Securities, whose purchase is directed by
a "sophisticated" person.




[  ]  (12)  An entity in which all of the equity owners are Accredited
Investors.



(NOTE: If box (12) is checked, each equity owner of the entity must individually
complete and submit to the Company its own copy of this Letter.)



--------------------------------------------------------------------------------



INDEPENDENT THIRD-PARTY VERIFICATION


To verify my status as an Accredited Investor, I have requested that the
following prepare, on my behalf, an Independent Third-Party Verification Letter
substantially in the form attached as Annex A, which I am expected to submit
simultaneously with this Letter:


Name: 


Firm Name: 


Email: 


Telephone: 


Address: 


Who is a:


[  ] registered broker-dealer


[  ] SEC-registered investment advisor


[  ] licensed attorney


[  ] certified public accountant


(NOTE:  You must check one of the boxes above.)


I have informed the person named above that the Company may further contact him
or her to verify my status as an Accredited Investor and I hereby authorize the
Company and its agents to communicate with the person or firm named above to
obtain such verification.


I understand that I am solely responsible for paying any fees charged by the
person or firm named above in connection with verifying my status as an
Accredited Investor.









--------------------------------------------------------------------------------



SUPPORTING DOCUMENTATION


Supporting documentation must be submitted to the Company simultaneously with
the delivery of this Letter to the Company.


I understand that the Company may request additional supporting documentation
from me in order to verify my status as an Accredited Investor and I hereby
agree to promptly provide any such additional supporting documentation.


I further understand that, even if I complete and execute this Letter and
provide supporting documentation requested by the Company, the Company may in
its sole discretion refuse to accept my subscription for the Securities for any
reason or for no reason.


RELIANCE ON REPRESENTATIONS; INDEMNITY


I understand that the Company and its counsel are relying upon my
representations in the Letter and upon the supporting documentation delivered in
connection with the Letter (collectively, the "Investor Information").  I agree
to indemnify and hold harmless the Company, its directors, officers,
shareholders, members, representatives and agents, and any person who controls
any of the foregoing, against any and all loss, liability, claim damage and
expense, including attorneys' fees) arising out of or based upon any
misstatement or omission in the Investor Information or any failure by me to
comply with any covenant or agreement made by me in the Investor Information.


SHARING OF INVESTOR INFORMATION


I understand and agree that the Company may present the Investor information to
such parties as it deems appropriate to establish that the issuance and sale of
the Securities (a) is exempt from the registration requirements of the
Securities Act or (b) meets the requirements of applicable state securities
laws.


INVESTOR'S SIGNATURE AND CONTACT INFORMATION


Date: 
Name: 
Signature: 
Email Address: 
Mailing Address: 


Telephone Number: 


SPOUSE'S SIGNATURE AND CONTACT INFORMATION


(NOTE:  The investor's spouse need only sign this letter if the investor is a
natural person proving its accredited investor status based on joint income or
joint net worth with the spouse.  A spouse who signs this letter makes all
representations set out in this letter, including those relating to joint income
or joint net worth, as applicable.)


Date: 
Name: 
Signature: 
Email Address: 
Mailing Address: 


Telephone Number: 

--------------------------------------------------------------------------------



Annex A: Form of Independent Third-Party Verification Letter
(MUST BE ON FIRM LETTERHEAD)


MVP REIT II, INC.
12730 High Bluff Drive, Suite 110,
San Diego, California 92130
Attn: Michael V. Shustek


Dear Mr. Shustek:








Our client, _________________________________________[NAME OF PROSPECTIVE
INVESTOR] (the "Prospective Investor"), has asked me to verify the Prospective
Investor's status as an "accredited investor" as that term is defined in Rule
501(a) of Regulation D of the Securities Act of 1933, as amended (an "Accredited
Investor").  I am providing this verification to assure MVP REIT, II, Inc. (the
"Company"), that the Prospective Investor is an Accredited Investor and is
eligible to participate in a placement of securities (the "Offering") by MVP
REIT II, Inc. that is only open to Accredited Investors.


I am [  ] a registered broker-dealer, [  ] an SEC-registered investment advisor,
[  ] a licensed attorney, [  ] a certified public accountant duly registered and
in good standing under the laws of the jurisdiction of my residence or principal
office.  I acknowledge that the Company will rely on this letter in determining
the Prospective Investor's eligibility to participate in the Offering and I
consent to such reliance.


I have undertaken an independent analysis of the Prospective Investor's status
as an Accredited Investor at least once during the three-month period preceding
the date of this letter.  The most recent date as of which I have made such
determination is ___________________________________.   To my knowledge after
reasonable investigation, no facts, circumstances or events have arisen after
that date that lead me to believe that he Prospective Investor has ceased to be
an Accredited Investor.  I have taken reasonable steps to verify that the
Prospective Investor is an Accredited Investor based on his [  ] income, [  ]
net worth (whether individual or together with his/her spouse) and, based on
those steps, I have determined that the Prospective Investor is an Accredited
Investor.


Sincerely,




By: 


Name: 


Title: 


Date: 





--------------------------------------------------------------------------------





cc: [NAME OF PROSPECTIVE INVESTOR]


(Note:  If you prefer to use a different form of documentation to confirm the
Prospective Investor's status as an Accredited Investor, please submit your
alternative form of verification to the Company by (a) emailing it in PDF form
to info@mvpreits.com or (b) mailing it to DST Systems, Inc., as agent for MVP
REIT II, Inc., 43 W. 7th Street, Kansas City, MO 64105.  Note that if you use a
different form of verification, it must be signed and dated and include, at a
minimum: (a) confirmation of your status as a registered broker-dealer, an
SEC-registered investment advisor, a licensed attorney, [or a certified public
accountant duly registered and in good standing under the laws of the
jurisdiction of my residence or principal office; (b) a statement that you have
taken reasonable steps to verify that the Prospective Investor qualifies as an
Accredited Investor based on his/her income or net worth, as applicable; (c) a
statement that, based on those steps, you have determined that he Prospective
Investor is an Accredited Investor; (d) the date as of which you most recently
made that determination; (e) a statement that, to your knowledge, after
reasonable investigation, no facts, circumstances or events have arisen after
that date that lead you to believe that the Prospective Investor has ceased to
be an Accredited Investor; and (f) an acknowledgement that the Company will rely
on your letter in determining the Prospective Investor's eligibility to
participate in the Offering and your consent to such reliance.

